IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2686 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 99 DB 2018
                                :
           v.                   :            Attorney Registration No. 86375
                                :
TANGIE MARIE BOSTON,            :            (Philadelphia)
                                :
                Respondent      :


                                       ORDER

PER CURIAM
      AND NOW, this 12th day of February, 2020, upon consideration of the Report and

Recommendations of the Disciplinary Board, Tangie Marie Boston is suspended from the

Bar of this Commonwealth for a period of one year and one day, and she shall comply

with all the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary

Board. See Pa.R.D.E. 208(g).